Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2021

                                      No. 04-21-00271-CV

                           IN THE INTEREST OF B.C.V, a Child,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020EM501649
                          Honorable Nick Catoe Jr., Judge Presiding


                                         ORDER

         Appellant’s first motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before October 25, 2021.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court